By the COURT.
The indictment in this case is for the embezzlement of a mare, alleged to be of the value of fifty dollars, and the defendant having been found guilty as charged in the indictment, was sentenced to the state prison for a term of years, and appeals from the judgment.
It is insisted that inasmuch as the property did not exceed fifty dollars in value, the punishment could not exceed that for petit larceny. But under section 487 of the Penal Co'de the larceny of a horse, mare, etc., is grand larceny, without reference to the value of the property; and section 514 of the same code provides that “every person guilty of embezzlement is punished in the same manner prescribed for feloniously stealing property of the value of that embezzled. ’ ’
Under these provisions, the stealing of one of the enumerated animals, however inconsiderable its value, can in no ease constitute the offense of petit larceny; and it necessarily results that unless the embezzlement of an animal of the value of fifty - dollars or less can be punished under section 514, as for grand larceny, it cannot be punished at all. By section *57503, embezzlement is defined as “the fraudulent appropriation of property by a person to whom it has been entrusted.” This includes all personal property, whether it be of great or little value; and it is, of course, embezzlement, and therefore a public offense, though the property be less than fifty dollars in value. The only punishment for the offense is that prescribed by section 514; and if under that section the embezzlement of an animal worth fifty dollars or less cannot be punished, we shall have the anomaly of a public offense, expressly declared to be such by statute, and for which no punishment has been provided. Any construction of the statute which would lead to so absurd a result should be avoided, if practicable; and we find no difficulty in holding that under the provision that embezzlement “is punishable in the same manner prescribed for feloniously stealing property of the value of that embezzled,” it was intended that the embezzlement of an animal worth fifty dollars or less should be punished as grand larceny.
We deem it unnecessary to notice the other points made by the appellant.
Judgment and order affirmed.